Citation Nr: 1700941	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  15-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asbestosis.  

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder, with depressive disorder.  

3.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1948 to July 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


REMAND

The Veteran's VA treatment records note that the Veteran had private treatment providers outside of the VA medical system.  A June 2013 VA treatment record noted the Veteran was seeing a private oncologist, Dr. N.  The Veteran also had a private primary care physician, Dr. B.H., as noted by an August 2013 VA treatment record.  A September 2013 VA treatment record noted the Veteran had been hospitalized at Hillcrest Hospital, outside of the VA medical system.  As the Veteran's private medical records may contain information relevant to his claims for his claims for increased ratings for posttraumatic stress disorder (PTSD) and hearing loss, as well as his claim for service connection for asbestosis, these issues must be remanded in order to obtain the outside private treatment records.    

Additionally, the Board notes the Veteran continues to receive treatment at the Tulsa, Oklahoma, VA Medical Center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.    

The Veteran contends that he has a respiratory disability, to include asbestosis, which is etiologically related to his active service.  A March 2014 VA treatment record noted the Veteran's ex-wife reported that he was experiencing shortness of breath.  An x-ray of the Veteran's chest was performed and found "no evidence of asbestosis."  However, a complete respiratory examination was not completed.  While the Veteran's claim was for entitlement to service connection for asbestosis specifically, his claim could be reasonably construed to include all respiratory disabilities associated with his claimed symptoms of shortness of breath.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the March 2014 x-ray, which was only used to determine if the Veteran had asbestosis, is not sufficient to rule out the presence of any respiratory disability.  The Board finds a respiratory VA examination is needed in order to determine if the Veteran has current respiratory disability, to include asbestosis, which is etiologically related to his active service.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must attempt to obtain all medical records from the Tulsa VA Medical Center, and all medical records from February 2015 from the Muskogee VA Medical Center.

The RO must also attempt to obtain records from Hillcrest Hospital, the Veteran's primary care physician, Dr. B.H., and oncologist Dr. N.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine whether a respiratory disability, to include asbestosis, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.
 
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed respiratory disorder, to include any asbestosis if found, is related to the Veteran's active duty service.  The examiner must consider and discuss the Veteran's statements indicating that he was exposed to asbestos during his military service.
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

